Per Curiam :
1. The identity of the plaintiff with the plaintiff in the-suit against Cole was properly and sufficiently proved; and the judgment record in the Cole suit was therefore correctly *181admitted in evidence so far as any objection growing out of the variance in name was concerned.
2. The justice’s judgment could not be attacked collaterally upon the ground of failure to make proof, as required by the statute (Comp. L. 1871, § 5305), of the authority of the plaintiff’s attorney.
Judgment affirmed.